Title: From George Washington to Lieutenant Colonel Benjamin Flower, 6 March 1780
From: Washington, George
To: Flower, Benjamin


          
            Sir
            Head Quarters Morris town 6th March 1780.
          
          I have recd yours of the 25th Feby inclosing the Returns of part of the Regiment of Artillery Artificers—It is to be regretted that the original inlistments had not been clearly expressive of the term of service—separate Rolls should have been kept, distinguishing those for three years from those for the War—To obviate the difficulties which were likely to arise from this vague kind of inlistment; Congress passed a Resolve that all Men who had been inlisted for the War—or for three years or during the War previous to the 23d January 1779 should be intitled to a fresh Bounty of 100 dollars upon renewing their inlistments for the War—The greater part of the soldiers who had been under the beforementioned circumstances reinlisted upon these terms, and I think you had better try the same experiment upon such

of your people as come under the above description—and inform me whether you have any success.
          The making such provision for your Corps as is made by the State for the troops of her line is a matter which lays intirely with the Legislature and in which I cannot with propriety interfere. I am Sir yr &c.
        